484 F.2d 1382
84 L.R.R.M. (BNA) 3023, 72 Lab.Cas.  P 14,081
The RUPP FORGE COMPANY, Petitioner,v.The NATIONAL LABOR RELATIONS BOARD.
No. 73-1233.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 8, 1973.Decided Oct. 16, 1973.

Joseph S. Ruggie, Jr., Thompson, Hine & Flory, Cleveland, Ohio, on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, Joseph E. Mayer, Stuart M. Rosenblum, Attys., N. L. R. B., Washington, D. C., on brief, for respondent.
Before WEICK, McCREE and MILLER, Circuit Judges.


1
Petition for Enforcement of Order of the National Labor

Relations Board

2
This is a petition to review and a cross-petition to enforce the order of the National Labor Relations Board invalidating an election lost by the Union, United Steelworkers of America, AFL- CIO, on June 25, 1971, ordering a new election, and ordering the reinstatement of employees Huggins, Austin and Hurst.  The Board's conclusions were based primarily upon the findings and recommendations of the Trial Examiner.  The evidence on the material questions involved was conflicting and the Trial Examiner and the Board resolved most but not all of the conflicts in favor of the union.


3
After a careful examination of the record, including the briefs of the respective parties and the oral arguments, we are of the opinion that the Board's order and findings are supported by substantial evidence on the basis of the record considered as a whole.


4
It is therefore hereby adjudged that the Board's order of January 24, 1973, be enforced, and that the petition to review of the Rupp Forge Company be and the same is hereby denied.